DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed 1/4/2022, with respect to Claims 1-3, 5 and 7-20 have been fully considered and are persuasive.  The rejections Claims 1-3, 5 and 7-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for efficiently accessing data columns and rows in memory. More specifically, exemplary Claim 1 recites a device to: receive a request to access a memory having individually addressable memory cells for storing data represented in any of a logical column and logical row of bits, in which each bit is distributed across the memory cells in a different physical row and a different physical column than any other bit in any of the logical column and the logical row of bits to prevent any distributed bit in any of a same physical row and a same physical column from being accessed in immediate succession; and define target addresses, in response to the request, for accessing one or more distributed bits of data in a target block of memory, including to: perform a bit-manipulation operation on a bit position of each bit of the data represented in any of the logical column and logical row of bits to determine the target block of memory containing the individually addressable memory cells across which each bit is distributed, and access the individually addressable memory cells using the defined target addresses to any of read and write the one or more distributed bits of data. The prior art references teach various methods and system for accessing memory having individually addressable memory cells, but nowhere does any of the prior art disclose a method or system in which each bit is distributed across the memory cells in a different physical row and a different physical column than any other bit in any of the logical column and the logical row of bits to prevent any distributed bit in any of a same physical row and a same physical column from being accessed in immediate succession. The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        March 26, 2022